DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received October 14, 2021.  Claims 2, 3, and 9 are canceled claims.  Claims 1, 4-8, and 10-14 are pending.
The declaration under 37 CFR 1.130(a) filed October 14, 2021 is insufficient to overcome the rejection of the claims based upon Kim et al. (US 2017/0309830 A1) in view of Lee et al. (US 2014/0151670) as set forth in the last Office action because: 
The declaration lacks a “reasonable explanation of the presence of additional authors” in the prior art disclosure of Kim et al.  While the declaration states both Byungku Kim and Hyungsun Kim are inventors in both the present application and the Kim et al. reference, there is no statement with respect to the other inventors listed in US 2017/0309830 A1. See MPEP 717.01(a)(1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0309830 A1; cited on 03/22/2018 I.D.S.) in view of Lee et al. (US 2014/0151670).
Regarding devices of claim 1, Kim et al. teaches organic light emitting elements comprising compounds according to Chemical Formula I (see par. 11):

    PNG
    media_image1.png
    170
    383
    media_image1.png
    Greyscale
.
Specific compounds of Formula I are shown in par. 85 and meet the requirements of “first electron transport matrix” compounds within instant Formula I.  At least one compound is the following compound 57:

    PNG
    media_image2.png
    176
    296
    media_image2.png
    Greyscale
(see page 18 and see also all of par. 85 compounds).
	Device structures according to Kim et al. may include an anode, hole transport region, emission layer, electron transport auxiliary layer, electron transport layer, and cathode (see par. 101).  The device Example 17 embodiment teaches compounds of Chemical Formula I may be used in an “electron transport auxiliary” layer between an emission layer and an electron transport layer (see par. 304 and also see par. 170).  The Kim et al. “electron transport auxiliary” layer corresponds to instant “first electron transport layer” and the Kim et al. “electron transport layer” corresponds to the instant “second electron transport layer”. 
or alkali metal compounds such as Liq 
    PNG
    media_image3.png
    95
    95
    media_image3.png
    Greyscale
(see par. 125).   Case law holds that the mere substitution of an equivalent is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable. See In re Ruff 118 USPQ (CCPA 1958) (see MPEP 2144.06).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Li metal in place of Liq metal complex in a doped electron transport layer in a device according to Kim et al., because Lee et al. teaches Li and Liq as both useful as n-dopant material for an electron transport layer of an organic light emitting device.  One would expect to achieve an operational device using lithium as dopant in an electron transport layer with a predictable result and a reasonable expectation of success.  Furthermore, applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claims are unpatentable as obvious under 35 Ex Parte Smith, 83  USPQ.2d  at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396).   
	Regarding claims 4-8, Kim et al. teaches Chemical Formula I compounds as discussed above that read upon instant “(I)” compounds (see par. 11 and 85) and may be used in an “electron auxiliary layer”, which corresponds to instant “first electron transport layer”. 
	Regarding claim 10, Kim et al. teaches an example 17 device structure as discussed above that uses at least a nitrogen-containing heterocyclic group “compound D” (see par. 284, 304).  Additional electron transport layer compounds are taught at par. 175, which are nitrogen-containing compounds.
	Regarding claims 11-14, Kim et al. discloses the devices may be part of a display (see par. 4-5, 9, 10).

Response to Arguments
Applicant's arguments filed October 14, 2021 have been fully considered but they are not persuasive.
As noted above, the declaration under 37 CFR 1.130(a) filed October 14, 2021 is insufficient to overcome the rejection of the claims based upon Kim et al. (US 2017/0309830 A1) in view of Lee et al. (US 2014/0151670) as set forth in the last Office action, because the declaration lacks a “reasonable explanation of the presence of additional authors” in the prior art disclosure of Kim et al.  While the declaration states both Byungku Kim and Hyungsun Kim are inventors in both the present application and the Kim et al. reference, there is no statement with respect to the other inventors listed in US 2017/0309830 A1. See MPEP 717.01(a)(1).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DAWN L GARRETT/Primary Examiner, Art Unit 1786